Title: George Watterston to Thomas Jefferson, 26 April 1815
From: Watterston, George
To: Jefferson, Thomas


          Sir,  City of Washington Apl 26th 1815.
          You will excuse the liberty I take, as a stranger, in trespassing on your attention—The President has been pleased to appoint me Librarian to Congress. & consiquently superintendent of the books now in your possession. I am solicitous to obtain your opinion, as a gentleman of literary taste, on the subject of arrangement—Your long acquaintance with books & your literary habits have, doubtless, led you to the adoption of some plan of arrangement with respect to libraries, which I should be happy, if you would communicate—If you think the plan you have followed in the arrangement of the present library be the most judicious, you would oblige me, by having them the books packed up in boxes, according to that arrangement I have long thought the arrangement of the old library was incorrect & injudicious—& must therefore, be avoided in the present which is considerably larger, & I presume much more select & valuable.
          You would oblige me, by advising me, when you think the books will reach this place—I am preparing a room for their reception which I think will be completed in the course of a month—You will not neglect to forward the a catalogue—if you have a spare copy as I wish to have it printed as early as possible. I fear the room selected is not quite large enough to contain the books—if so, I will have some artificial stands erected to receive them—
          I have the honor to be very respectfully, Sir, Yr obt servtGeo, Watterston
        